Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated as of November 11, 2009, is made by and
among PROSPECT ACQUISITION CORP., a Delaware corporation (“Prospect”), and
VICTORY PARK CAPITAL ADVISORS, LLC, on behalf of one or more entities for which
it acts as investment manager and other purchasers acceptable to Victory Park
Capital Advisors, LLC and Prospect (collectively, “Victory Park”).

 

WHEREAS, Prospect was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business in the financial services industry (“Business
Combination”);

 

WHEREAS, Prospect consummated an initial public offering in November 2007
(“IPO”) in connection with which it raised gross proceeds of approximately $250
million, a significant portion of which was placed in a trust account maintained
by Continental Stock Transfer and Trust Company pending the consummation of a
Business Combination, or the dissolution and liquidation of Prospect in the
event it is unable to consummate a Business Combination on or prior to
November 14, 2009;

 

WHEREAS, Prospect has entered into that certain Agreement and Plan of Merger,
dated September 8, 2009, among Prospect, KW Merger Sub Corp., Prospect’s
wholly-owned subsidiary formed for the purpose of consummating the merger
(“Merger Sub”), and Kennedy-Wilson, Inc. (“Kennedy-Wilson”), as amended, which,
among other things, provides for the merger of Merger Sub with and into
Kennedy-Wilson, with Kennedy-Wilson continuing as the surviving corporation and
becoming a direct wholly-owned subsidiary of Prospect (the “Merger”); and

 

WHEREAS, the approval of the Merger is contingent upon, among other things, the
affirmative vote of holders of a majority of the outstanding common shares of
Prospect which are present and entitled to vote at the meeting called to approve
the Merger;

 

WHEREAS, pursuant to certain provisions in Prospect’s certificate of
incorporation, a holder of shares of Prospect’s common stock issued in the IPO
may, if it votes against the Merger, demand that Prospect convert such common
shares into cash (“Conversion Rights”);

 

WHEREAS, the Merger cannot be consummated if holders of 30% or more of the
Prospect common stock issued in the IPO exercise their Conversion Rights.

 

NOW, THEREFORE, the undersigned parties agree as follows:

 

1.               Agreement to Make Purchases of Prospect Common Stock.  Victory
Park agrees to use its reasonable best efforts to make simultaneous privately
negotiated purchases of up to approximately 7,591,093 shares of Prospect common
stock at purchase prices not to exceed $9.95 per share (at the discretion of
Prospect) on or prior to November 11, 2009, provided that Prospect agrees to
enter into the form of forward contract (“Forward Contract”) attached hereto as
Annex A with the purchaser of such shares of common stock in connection
therewith. Prospect may reduce the number of shares that may be

 

--------------------------------------------------------------------------------


 

purchased by Victory Park; provided that, if Prospect reduces such number to
less than 1,000,000 shares, Victory Park shall not be obligated to make any
purchases.  Purchases by Victory Park shall not begin until after Prospect
publicly announces the entering into of this Agreement with respect to the
Forward Contract.

 

2.               Fees.  In addition, in exchange for its services in aggregating
blocks of shares for purchase by Victory Park from Prospect stockholders that
have indicated an intention to convert their shares of Prospect common stock and
or vote against the Merger, Prospect shall pay to Victory Park on the earlier of
(i) the Closing Date (as defined in the Forward Contract) or (ii) November 14,
2009, a fee equal to 1.0% of the cost to Victory Park of all Prospect shares
purchased by Victory Park from third parties whether or not the Merger is
consummated.

 

3.               Expenses. All costs and expenses incurred in connection with
the transactions contemplated by this Agreement, including, without limitation,
legal fees and expenses and all other out-of-pocket costs and expenses of third
parties incurred by a party in connection with the negotiation and effectuation
of the terms and conditions of this Agreement and the transactions contemplated
thereby, shall be the obligation of the respective party incurring such fees and
expenses; provided that Prospect shall pay up to $25,000 of the costs and
expenses incurred by Victory Park in connection with the transactions
contemplated by this Agreement, it being understood that Prospect has, prior to
the date hereof, deposited $25,000 with Victory Park in furtherance of the
foregoing.

 

4.               Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5.               Governing Law; Jurisdiction.  This Agreement shall for all
purposes be deemed to be made under and shall be construed in accordance with
the laws of the State of New York.  Each of the parties hereby agrees that any
action, proceeding or claim against it arising out of or relating in any way to
this Agreement shall be brought and enforced in the courts of the State of New
York or the United States District Court for the Southern District of New York,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive.  Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum and
irrevocably waive trial by jury.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

PROSPECT ACQUISITION CORP.

 

 

 

By:

/s/ David A. Minella

 

Name: David A. Minella

 

Title: Chief Executive Officer

 

 

 

 

 

VICTORY PARK CAPITAL ADVISORS, LLC

 

 

 

By:

/s/ Scott R. Zemmick

 

Name:  Scott R. Zemnick

 

Title:    General Counsel

 

--------------------------------------------------------------------------------


 

Annex A

 

--------------------------------------------------------------------------------